Citation Nr: 9917895	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO).  In connection with this claim the veteran has 
testified at a hearing before an RO Hearing Officer in March 
1996, and before a member of the Travel Board in March 1999; 
transcripts of those hearings are associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record contains credible corroboration of an in-
service stressor, in the form of the veteran's incurrence of 
injury resulting from a transformer explosion while 
performing his military occupational specialty of 
electrician.

3.  The record contains a competent, unrefuted medical 
diagnosis of PTSD opined to be causally related to a 
confirmed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); 2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f), as amended, 
effective March 7, 1997.  See Federal Register, Volume 64, 
Number 117, June 18, 1999.

The threshold question in each service connection appeal, is 
whether there is evidence sufficient to well-ground the 
claim.  38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 
507 (1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  For a claim to be well grounded, 
there generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Pertinent to PTSD, see Gaines 
v. West, 11 Vet. App. 353, 357 (1998).  

Specifically, adjudication of a well-grounded claim of 
service connection for PTSD requires the evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991 & Supp. 1999).

In this case, the Board first notes that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107.  
First, the record contains diagnoses of PTSD offered by 
competent medical professionals, and reflects that such 
professionals related the veteran's PTSD diagnosis to his in-
service electrical accident, the fact of which is confirmed 
by available service records.  The Board is also satisfied 
that all relevant and available facts have been properly 
developed.  The veteran has been examined by the VA in 
connection with his claim and has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Moreover, as the decision herein represents a 
complete grant of the benefit sought, no further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board has carefully reviewed the evidence of record and 
concludes that such supports a grant of service connection 
for PTSD.  First, the Board notes the July 1995 report of 
psychological assessment conducted at a VA facility.  The 
staff psychologist noted the veteran's reported history of 
injuries resulting from a transformer explosion while working 
as an electrician during his period of service.  The 
psychologist conducted a clinical interview in addition to 
psychometric testing and mental status examination.  
Interview data was stated to be consistent with a diagnosis 
of PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  Specifically, the psychologist 
found that the veteran had met the criteria of exposure to a 
recognizable stressor, stating that PTSD developed subsequent 
to an accident in which an electrical transformer exploded as 
the veteran was conducting a maintenance check on it.  The 
veteran reported being severely burned on his face and hands 
and being covered with chemicals from inside the transformer.  
The psychologist also noted that the veteran re-experienced 
the trauma, reporting intrusive distressing thoughts of the 
accident on a daily basis and psychologic and physical 
distress at reminders of the accident.  The veteran also 
reported nightmares several times per week.  The psychologist 
continued to note that the veteran demonstrated persistent 
avoidance of stimuli associated with the trauma or a numbing 
of general responsiveness, avoiding almost all activities 
related to electricity, and even hesitating at plugging an 
appliance in the wall.  The veteran had also been unable to 
continue in his career as an electrician.  He further 
reported a decreased interest in activities and a difficulty 
relating to others subsequent to service.  The psychologist 
also noted persistent symptoms of increased arousal, such as 
the veteran`s sleep disruption on most nights and episodes of 
irritability or aggressiveness.  The veteran also reported an 
increased startle response and mild concentration 
difficulties.  The psychologist generally noted that the 
veteran had a tendency to underreport his symptoms and the 
impact of such on his daily functioning, and that thus the 
results of psychometric testing, not clearly indicative of 
PTSD, were less reliable than information obtained from the 
interview.  The diagnosis was PTSD.

The record also contains a letter from a VA facility, dated 
in January 1996, indicating that the veteran had been in 
weekly psychotherapy for PTSD related to an electrical 
accident sustained during military service.

The claims file contains no competent evidence in refutation 
of the above.  Thus, the first and second requirements of 
38 C.F.R. § 3.304(f) have clearly been met, those of a 
diagnosis and an opinion causally linking such to a service-
related stressor.  38 C.F.R. § 3.304(f), as amended, 
effective March 7, 1997.  See Federal Register, Volume 64, 
Number 117, June 18, 1999.  The question remaining is whether 
the veteran's reported stressor, relied on in arriving at the 
diagnoses of PTSD, occurred.

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1998), as determined through recognized military citations 
or other service department evidence.  The Court, in Moreau 
v. Brown, 9 Vet. App. 389 (1996), citing the MANUAL M21-1 
Part VA,  7.46.c (Oct. 11, 1995) held that "credible 
supporting evidence" of a noncombat stressor "may be 
obtained from" service records or "other sources."

In this case, the veteran's service records reflect a 
military occupational specialty of electrician.  Moreover, 
records clearly show that, consistent with his reported 
history, he was admitted for several days' hospitalization in 
October 1971 after an electrical accident.  He received first 
and second degree flash burns on his hands and complained of 
itching and burning in his eyes.  Witnesses reported that the 
electrical meter the veteran was working on exploded in his 
face.  Such service records are unrefuted and corroborate the 
veteran's reported in-service stressor.  Such stressor is the 
one cited by the VA reports of record as resulting in a 
diagnosis of PTSD.  

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court found 
that DSM-IV altered the criteria for assessing the adequacy 
of the stressor from an objective to a subjective basis.  The 
Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  Id. at 153 (emphasis added).  In West v. Brown, 7 Vet. 
App. 70 (1994), the Court had also held that the sufficiency 
of the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Thus, the 
question of whether the confirmed service stressor is 
sufficient to cause PTSD is not one which can be answered by 
the Board.  Rather, such question has already answered in the 
competent medical evidence of record.  The Board is not free 
to substitute its own judgment for that of a medical expert 
either in terms of diagnosis or stressor sufficiency.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the Board notes that, upon review of the relevant 
legislation and case law, it is clear that the sufficiency of 
a recognized stressor and opinions as to diagnoses are 
matters solely within the providence of medical professionals 
and not of adjudicatory personnel.  The Board concludes that, 
insofar as the current record contains competent and credible 
evidence of a recognizable and confirmed stressor, and an 
unrefuted opinion by a competent medical professional that 
such incident gave rise to currently shown PTSD, all elements 
required to support a grant of service connection for PTSD 
have been met.  38 C.F.R. § 3.304(f).  Accordingly, the 
veteran's claim is granted.


ORDER

Service connection for PTSD is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

